DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the Application No. 16/776,140.
Claim 1-20 are presented for examination.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
The line number, presented on the left side of each of the claims have been deleted.
	Claim 20 is a method claim and improperly depends on the work vehicle display system Claim 18. Therefore, Claim 20 has been amended for compact prosecution as below.
	
IN THE CLAIM
Claim 20. (Currently Amended) The method of claim [[18]]20, further comprising arriving at the future timepoint by adding a command-to-execution lag period to a current time, the command-to-execution lag period representing a duration of time 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “controller architecture” in Claims 1-10 and 14-17, have interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” coupled with functional language without reciting sufficient structure to achieve the function.   
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the closet prior arts, Foster et al. (US 2017/0355264) (hereinafter Foster) teaches a work vehicle display system utilized in conjunction with a multi-section work implement moved by a work vehicle through an agricultural space (See Fig. 4, Para. [0015]-[0016], [0030], discloses “Work vehicle 10 and/or agricultural vehicle with display 58”), the multi-section work implement having implement sections independently controllable utilizing an Automatic Section Control (ASC) system (See Fig. 4, Para. [0020], “control interface 12” to control any type of agricultural implement), the work vehicle display system comprising: 
a display device utilized within an operator station of the work vehicle (See Para. [0026], [0030], discloses “control interface 12 with display 58 and operator station 40, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Foster to integrate display and operator station on a same console for friendly operator interface) and on which a map display is generated (See Para. [0030], “the display 58 may display a graphical user interface with map that may be usable by or informative to the operator”);
See Para. [0016], “a Global Position System (GPS) receiver is configured to output position information to the controller”, and Para. [0020], [0030], discloses “prescription map for seeding location and to control the implement 14”. Furthermore, see Para. [0030], discloses “the display 58 may display various information related to the implement 14, such as the vacuum levels of the implement, amount of agricultural particulate, type of agricultural particulate, the particulate prescription map, the distribution plan, implement geometry”, which implicitly teaches the claimed feature); and 
a controller architecture (See Fig. 4, controller 80) operably coupled to the display device (See Fig. 4, discloses “an interface between controller 80 and display 58) and to the position tracking data source (See Para. [0016], “a Global Position System (GPS) receiver, which is configured to output position information to the controller”, and/or see Para. [0017], “spatial locating device (e.g., via Kalman filtering, least squares fitting, etc.) to determine a more accurate position and/or orientation of the agricultural vehicle”, which constitutes the claimed feature), the controller architecture operable in an ASC lookahead mode (See Para. [0016], “The controller automatically guides the agricultural vehicle 10 around headland turns between segments of the guidance swath”) in which the controller architecture: 
data received from the position tracking data Source (See Para. [0017], “the controller may utilize the IMU signal(s) to determine position of the agricultural vehicle”, and/or see Para. [0020], discloses “”); 
See Para. [0040]-[0041], “When the autonomous/manual switch 68 is set to autonomous mode, the processor 82 may control the autonomous agricultural vehicle 10 autonomously using one or more stored prescription maps, distribution schedules, travel routes, data received from the sensors 16, commands received from a remote base station, or the like. When the autonomous/manual switch 68 is set to manual mode, the processor 82 may receive signals from local components (e.g., gas pedal, steering wheel, brake) of the autonomous agricultural vehicle 10 that enable local operation”, and/or see Para. [0033], discloses “prescription map, i.e., the locations where particulate is to be disbursed and the amount of particulate to disburse)); and 
generates ASC lookahead symbology on the map display visually indicating the projected future position of the multi-section work implement (See Para. [0014], [0033], discloses “the control interface may include a display to display agricultural particulate prescription map [the locations where particulate is to be disbursed, construed as projected future position] of the agricultural particulate of the vehicle and the implement”).
Another closest prior art, Tran et al. (US 2020/0359550) (hereinafter Tran) teaches, projects a future position of the multi-section work implement at a future timepoint; and projects future operative states of the implement sections at the future timepoint (See Para. [0145]-[0147], “the predicted value calculating means serves to determine a predicted position and a predicted speed to be reached by the motor irrigation system after the predetermined time t); and 

However, the closest prior arts as cited above fail to suggest, disclose or teach individually or in combination to render the limitations of “generates ASC lookahead symbology on the map display visually indicating the projected a future operative states of the implement sections” and in combination with other limitations of claim 1. Therefore, Claim 1 is considered novel and non-obvious and is therefore allowed. Claims 2-14 depend either directly or indirectly upon independent claim 1; therefore, these claims are also allowed by virtue of their dependencies.

Regarding Claim 15, the closet prior arts, Foster et al. (US 2017/0355264) (hereinafter Foster) teaches a work vehicle display system utilized in conjunction with a multi-section work implement moved by a work vehicle (See Fig. 1 and 4, discloses “work vehicle 10 and display 58), the multi-section work implement having implement sections independently controllable utilizing an Automatic Section Control See Fig. 4, Para. [0020], “control interface 12” to control any type of agricultural implement), the work vehicle display system comprising: 
a display device utilized within an operator station of the work vehicle (See Para. [0026], [0030], discloses “control interface 12 with display 58 and operator station 40, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Foster to integrate display and operator station on a same console for friendly operator interface) and on which a map display is generated (See Para. [0030], “the display 58 may display a graphical user interface with map that may be usable by or informative to the operator”);
a position tracking data source configured to provide data indicative of a position of the multi-section work implement (See Para. [0016], “a Global Position System (GPS) receiver is configured to output position information to the controller”, and Para. [0020], [0030], discloses “prescription map for seeding location and to control the implement 14”. Furthermore, see Para. [0030], discloses “the display 58 may display various information related to the implement 14, such as the vacuum levels of the implement, amount of agricultural particulate, type of agricultural particulate, the particulate prescription map, the distribution plan, implement geometry”, which implicitly teaches the claimed feature); and 
a controller architecture (See Fig. 4, controller 80) operably coupled to the display device (See Fig. 4, discloses “an interface between controller 80 and display 58) and to the position tracking data source (See Para. [0016], “a Global Position System (GPS) receiver, which is configured to output position information to the controller”, and/or see Para. [0017], “spatial locating device (e.g., via Kalman filtering, least squares fitting, etc.) to determine a more accurate position and/or orientation of the agricultural vehicle”, which constitutes the claimed feature), the controller architecture configured to:
generate, on the map display (See Para. [0014], [0033], discloses “the control interface may include a display to display agricultural particulate prescription map [the locations where particulate is to be disbursed, construed as projected future position] of the agricultural particulate of the vehicle and the implement”).
Another closest prior art, Joe Luck (Agriculture Sprayer Automatic Section Control System, this ref. is from IDS filed on 01/29/2020) teaches, repeatedly estimate a performance level of the ASC system when the ASC system is utilized to actively control the multi-section work implement (See Page 2, lines 1-21, “the controller continually checks to determine if any boom sections will pass over previously mapped polygons or beyond a mapped field boundary); and
Another prior art, Tran et al. (US 2020/0359550) (hereinafter Tran) teaches in Para. [0078], “The state vector may have more or less elements describing the state of the irrigation system such as the XYZ position and 3D velocity of the irrigation system and 3D acceleration. Other information may be provided. For example the state vector may contain entries that describe the angular position, the angular rates, and the angular accelerations. The state vector may be described using any coordinate system or any type of units. The state vector may also contain information about the irrigation system such as its weight, stopping distance, its size, its fuel state etc. Information packed in the state vector may be of value in collision avoidance trajectory analysis or 
However, the closest prior arts as cited above fail to suggest, disclose or teach individually or in combination to render the limitations of “generate, on a map display, symbology representative of the estimated performance level of the ASC system” and in combination with other limitations of claim 15. Therefore, Claim 15 is considered novel and non-obvious and is therefore allowed. Claims 16-18 depend either directly or indirectly upon independent claim 15; therefore, these claims are also allowed by virtue of their dependencies.

Regarding Claim 19, the closest prior art, Foster et al. (US 2017/0355264) (hereinafter Foster) a method carried-out by a work vehicle display system including a display device operable in a work vehicle utilized to move a multi-section work implement (See Fig. 4, discloses a work vehicle 10 and a display 58, and Para. [0016], discloses “The autonomous agricultural vehicle 10 includes a controller configured to automatically guide the autonomous agricultural vehicle 10 through a field (e.g., along a direction of travel 26) to facilitate agricultural operations. Example agricultural operations that the autonomous agricultural vehicle 10 and the implement 14 may perform include planting operations, seeding operations, application operations, tillage operations, harvesting operations, and the like”), the multi-section work implement having implement sections independently controllable utilizing an Automatic Section Control (ASC) system, the method comprising: 
See Para. [0040]-[0041], “When the autonomous/manual switch 68 is set to autonomous mode, the processor 82 may control the autonomous agricultural vehicle 10 autonomously using one or more stored prescription maps, distribution schedules, travel routes, data received from the sensors 16, commands received from a remote base station, or the like. When the autonomous/manual switch 68 is set to manual mode, the processor 82 may receive signals from local components (e.g., gas pedal, steering wheel, brake) of the autonomous agricultural vehicle 10 that enable local operation”, and/or see Para. [0033], discloses “prescription map, i.e., the locations where particulate is to be disbursed and the amount of particulate to disburse); and
generating, on the display device, a map display including ASC lookahead symbology visually indicating the projected future position of the multi-section work implement (See Para. [0014], [0033], discloses “the control interface may include a display to display agricultural particulate prescription map [the locations where particulate is to be disbursed, construed as projected future position] of the agricultural particulate of the vehicle and the implement”) and the projected future operative states of the implement sections.
Another prior art, Tran et al. (US 2020/0359550) (hereinafter Tran) teaches, projecting, utilizing data received from the position tracking data source, a future position of the multi-section work implement at a future timepoint (See Para. [0145]-[0147], “the predicted value calculating means serves to determine a predicted position and a predicted speed to be reached by the motor irrigation system after the predetermined time t); 
Furthermore, Tran teaches in Para. [0078], “The state vector may have more or less elements describing the state of the irrigation system such as the XYZ position and 3D velocity of the irrigation system and 3D acceleration. Other information may be provided. For example the state vector may contain entries that describe the angular position, the angular rates, and the angular accelerations. The state vector may be described using any coordinate system or any type of units. The state vector may also contain information about the irrigation system such as its weight, stopping distance, its size, its fuel state etc. Information packed in the state vector may be of value in collision avoidance trajectory analysis or may be useful for generating and displaying more accurate display symbology for the driver”.
However, the closest prior arts as cited above fail to suggest, disclose or teach individually or in combination to render the limitations of “generating, on the display device, a map display including ASC lookahead symbology visually indicating the projected future operative states of the implement sections” and in combination with other limitations of claim 19. Therefore, Claim 19 is considered novel and non-obvious and is therefore allowed. Claim 20 depend either directly or indirectly upon independent claim 19; therefore, these claims are also allowed by virtue of their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/B M M HANNAN/Primary Examiner, Art Unit 3664